Citation Nr: 0824029	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service connected burial benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  He died in February 2005.  The appellant is 
the veteran's daughter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 administrative decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the payment of 
burial benefits was due to a funeral director and not to the 
appellant.


FINDINGS OF FACT

1.  The veteran died in February 2005.

2.  VA received the appellant's application for payment of VA 
burial benefits in March 2006, including a statement from two 
funeral homes showing balances of unpaid expenses.

3.  In April 2006, VA paid $600 in burial benefits to MSL 
Funeral Home.


CONCLUSIONS OF LAW

1.  At the time of the appellant's application for burial 
benefits, the funeral director was the proper claimant, as 
the submitted account statements indicate that portions of 
the veteran's burial expenses remained unpaid.  38 C.F.R. 
§ 3.1601 (2007).

2.  The appellant has no legal entitlement to VA burial 
benefits.  38 U.S.C.A. §§ 2302(a), 2303(b) (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  In addition, if the 
eligible veteran was not buried in a national cemetery, an 
additional $300.00 is payable (for deaths after December 1, 
2001, as in this case) for a plot allowance.  38 U.S.C.A. 
§ 2303(b).

In addition to the proper claim form, a claimant for such 
benefits is required to submit: (1) a statement of account, 
which is preferably on funeral director's or cemetery owner's 
billhead showing name of the deceased veteran, the plot or 
interment costs, and the nature and cost of services 
rendered, and unpaid balance; (2) receipted bills, which must 
show by whom payment was made and show receipt by a person 
acting for the funeral director or cemetery owner; and (3) 
proof of the veteran's death.  38 C.F.R. § 3.1601(b).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the veteran's estate, the executrix of the 
estate of the person who paid for the veteran's burial or 
provided such service, or an individual acting for the 
veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. § 3.1601.

In this case, the appellant, the veteran's daughter, filed a 
claim for burial benefits in March 2006.  At the time of his 
death, the veteran was in receipt of VA pension.  The 
veteran's death certificate reveals that he died in February 
2005.  The record reflects that the veteran was buried in 
February 2005.

In conjunction with the March 2006 claim, itemized account 
statements from two separate funeral homes were submitted by 
the appellant.  A statement from MSL Funeral Home showed a 
remaining unpaid balance of $1669.74 after accounting for a 
payment from an insurance company.  A statement from EG 
Funeral Home showed an unpaid balance of $3016.  A March 2006 
report of contact reflects that the RO contacted MSL funeral 
home by telephone and confirmed that "there is a balance of 
$1,669.74 still due."

In April 2006, the RO notified the appellant a payment of 
$600 was being made by VA directly to the MSL funeral home.  
The appellant has appealed this decision, contending that the 
payment of $600 should have been made directly to her.  The 
appellant's primary contention is that there was no balance 
due to either funeral home as their services were covered by 
agreements involving a pre-paid funeral policy; the appellant 
contends that she should have received the $600 benefit to 
help towards her own additional expenses associated with the 
funeral and burial, most significantly associated with 
purchase of the cemetery stone.

The evidence of record, featuring most notably a confirmed 
itemized statement of account for the MSL Funeral Home, shows 
that a balance of $1669.74 was due to the funeral home in 
connection with the veteran's funeral and burial.  The Board 
understands fully the appellant's contention that no balance 
was actually due under the terms of an agreement with the 
funeral home, but the Board must rely upon the official 
funeral home account statements on business letterhead; the 
appellant has produced no documentation of the described 
agreement nor has any updated statement from the funeral home 
revised the prior confirmed account statement.

The Board has respectfully considered the appellant's 
contentions, but finds no legal basis for her entitlement to 
burial benefits under the law.  Because the record shows that 
at the time of her claim in March 2006, the funeral bill had 
not been paid in full, the funeral director, not the 
appellant, was the proper claimant.  The Board notes that the 
appellant was informed, most recently in a November 2006 
supplemental statement of the case, that payments could be 
made to her only upon the receipt of documentation revising 
the account statements currently of record to show that total 
funeral and plot expenses were paid in full at the time she 
filed her claim, which could possibly include documentation 
showing the alleged pre-payment agreement the appellant has 
described.  However, no documentation has been received to 
revise the account statements of the funeral homes previously 
submitted by the appellant.

The funeral home account statements submitted by the 
appellant with her own claim for benefits show that payment 
remained due on the veteran's funeral services.  With no 
other documentation submitted by the appellant to revise 
those account statements, VA is precluded by law from making 
payment for the veteran's burial expenses to the appellant 
rather than to the funeral home.

The Board understands the appellant's contention that the 
funeral home account statements she submitted, and the RO's 
confirmatory phone call to one of the funeral homes, 
misrepresented the balance due.  This is essentially an 
argument that the funeral home statements dishonored a 
payment agreement between the appellant and the funeral 
homes.  The question of whether such an agreement was made or 
dishonored is beyond the scope of the Board's jurisdiction in 
this matter; the submitted itemized invoices of record show 
unpaid balances due without official revision or 
contradiction.  The Board appreciates the appellant's 
concerns that the funeral home may be taking advantage of 
VA's payment of benefits, but the Board has no authority to 
act outside the constraints of the statutory and regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  It should be noted that the Board is 
without authority to grant benefits on an equitable basis.  
It has been held that the authority to award equitable relief 
under 38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for VA burial benefits is denied.

The Board recognizes the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  However, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  In any event, the 
Board notes that the appellant's application for benefits was 
complete, including all the documentation required by 38 
C.F.R. § 3.1601(b); the appellant's own submitted copies of 
the funeral home account statements present the information 
which establishes the funeral home director as the proper 
recipient of the burial benefits at issue.  The appellant's 
May 2006 notice of disagreement and September 2006 
substantive appeal submission contain statements reflecting a 
clear understanding of the determinative information in this 
case, and a November 2006 supplemental statement of the case 
again conveyed that the appellant could not pay burial 
benefits directly to her where the funeral home account 
statements showed balances due.  The appellant has never 
submitted any official documentation to revise the submitted 
account statements or to contradict them with a contrary 
payment agreement.


ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


